Title: To George Washington from Major General Nathanael Greene, 12 August 1776
From: Greene, Nathanael
To: Washington, George



Dear General.
Camp at Brookland Augt 12–1776

Colo. Hand reports this morning a twenty Gun Ship that came in last Evening fird as She past through the Narrows—and was Answerd by the Admiral—Four Ships went through the Narrows Yesterday—they are at Anchor along New Uttrect Shore. Twenty five Sail of ships are seen at a great distance at Sea coming in.
If your Excellency think Col. Varnum deserveing promotion and another Brigadier is to be appointed I wish he may be Appointed. I am your Excellencys Obedient Servant

N. Greene

